PD-0016-15
                                                                 COURT OF CRIMINAL APPEALS
                            PD-0016-15                                            AUSTIN, TEXAS
                                                                Transmitted 1/1/2015 4:48:39 PM
  JANUARY 12, 2015                                               Accepted 1/12/2015 3:20:31 PM
                                 No. PD-_______                                    ABEL ACOSTA
                                                                                           CLERK

                                    In the
                      Court of Criminal Appeals of Texas

                           

                              No. 01-12-00688-CR
                     In the First Court of Appeals of Texas

                           

                                  No. 1348372
                           In the 178th District Court
                            Of Harris County, Texas

                           

                             RAUL RODRIGUEZ
                                  Appellant
                                     v.
                            THE STATE OF TEXAS
                                  Appellee

                        
               STATE’S MOTION FOR EXTENSION OF TIME
             TO FILE PETITION FOR DISRETIONARY REVIEW
                          

To the Honorable Court of Criminal Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 10.5 and 68.2, moves for an

extension of time in which to file its petition for discretionary review. The

following facts are relevant:




                                       1
1. The appellant was indicted for murder. (CR 2). The appellant pled not

   guilty. (3 RR 300). A jury found him guilty as charged. (CR 2376,

   2393). The jury assessed punishment at forty years’ confinement.

   (CR 2392, 2393). The trial court certified the appellant’s right of

   appeal, and the appellant filed a timely notice of appeal. (CR 2395,

   2398).

2. The First Court of Appeals reversed the conviction in a published

   opinion and ordered that the appellant be remanded for a new trial.

   Rodriguez v. State, 01-12-00688-CR, 2014 WL 7205226 (Tex. App.—

   Houston [1st Dist.] Dec. 18, 2014, no. pet. h.)

3. The deadline for filing a petition for discretionary review is January

   20, 2015. The State requests a 30-day extension of time in which to

   file its brief, giving a deadline of February 19, 2015.

4. This is the State’s first motion for extension in this case.

5. The following facts are relied upon to show good cause for an

   extension of time to allow the State to file its petition:

      a. The appellate record in this case is extraordinary for a non-
         capital case: The reporter’s record is 29 volumes, the appellant
         raised 22 points of error, the briefing of the parties contains
         more than 62,000 words, and the Court of Appeals’s opinion
         was released as a 39-page PDF. Writing a PDR for this case will
         take a considerable amount of time.


                                   2
b. Since the Fourteenth Court released its second opinion in this
   case on December 18, 2014, the undersigned attorney has
   submitted two appellate briefs:

   1. Rodney Wayne Allen
      No. 14-13-01030-CR
      Post-submission brief filed December 19, 2014

   2. Shane Allen Mikel
      No. 01-14-00277-CR
      Brief filed December 31, 2014

c. The undersigned attorney was out of the office for the week of
   December 22-26 for Christmas celebrations and to plan and
   attend a memorial service for a family member.

d. Prior to the due date in this case, the undersigned attorney has
   three briefs due in the local courts of appeals (which have
   already granted multiple extensions on two of these cases),
   another petition for discretionary review due in this Court
   (which has stated that no further motions for extension will be
   granted in that case), and an oral argument scheduled in a local
   court of appeals:

   1. Brian Wei
      No. PD-1613-14
      Petition due January 7, 2015 (1 extension already granted)

   2. Octaviano Isralel Sanchez
      Nos. 14-14-00003-CR et seq.
      Oral argument set for January 8, 2015

   3. Cedric Hopes
      No. 14-14-00403-CR
      Brief due January 14, 2015 (2 extensions already granted)

   4. Jose Treto
      No. 14-14-00369-CR
      Brief due January 15, 2015

                          3
              5. Eric Baumgart
                 No. 01-14-00320-CR
                 Brief due January 20, 2015 (2 extensions already granted)

           e. The undersigned attorney has one other case assigned to him
              for which the brief is due slightly after the current due date of
              this PDR.

              1. Aaron Charles Burton
                 Nos. 01-14-00513-CR & 01-14-00514-CR
                 Brief due January 28, 2015

           f. The undersigned attorney’s caseload — eight cases with active
              due dates — is consistent with that of other appellate
              prosecutors in the Harris County District Attorney’s office, thus
              offloading this work to others is not a realistic possibility.


WHEREFORE, the State prays that this Court will grant the requested

extension to February 19, 2015.

                                                Respectfully submitted,



                                                CLINTON A. MORGAN
                                                Assistant District Attorney
                                                Harris County, Texas
                                                1201 Franklin, Suite 600
                                                Houston, Texas 77002-1923
                                                (713) 755-5826
                                                morgan_clinton@dao.hctx.net
                                                TBC No. 24071454




                                      4
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Neal Davis
      NDavis@SDRFirm.com

      Jonathan Landers
      JLanders.law@gmail.com



                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454
Date: January 1, 2015




                                        5